Citation Nr: 0604009	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-01 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1969 to October 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from April and November 1999 rating decisions of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2003, the veteran testified at 
a personal hearing at the Portland RO before a Veterans Law 
Judge.  In November 2003, the case was remanded by the Board 
for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

As noted above, the veteran had testified before a Veterans 
Law Judge (VLJ) at a personal hearing conducted in June 2003.  
That VLJ subsequently left the Board.  In January 2006, the 
veteran was sent correspondence informing him of the 
departure of the VLJ and of his right to appear at another 
hearing.  See 38 C.F.R. § 20.707 (2005).  On January 16, 
2006, the veteran indicated his wish to appear at another 
hearing before a VLJ at the RO.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board hearing, as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


